    8:21-cr-00013-BCB-SMB Doc # 42 Filed: 02/23/21 Page 1 of 1 - Page ID # 68



                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                          Plaintiffs,                                           8:21CR13

         vs.
                                                                                 ORDER
 OSWALDO NERI, and JESSE NERI,

                          Defendants.



        This matter is before the Court on Defendant, Jesse Neri’s UNOPPOSED MOTION TO
CONTINUE TRIAL [40], and UNOPPOSED MOTION TO CONTINUE PRETRIAL MOTION
DEADLINE [41]. The Court notes that a jury trial as to both defendants in this case is set for June 15,
2021, before District Judge Brian C. Buescher. For good cause shown, I find that the motions should be
granted. Defendant Jesse Neri will be given an approximate 28-day extension. Leave is given to file
pretrial motions on or before March 22, 2021. Accordingly,


        IT IS ORDERED:
        1. Defendant's UNOPPOSED MOTION TO CONTINUE PRETRIAL MOTION DEADLINE
[41] is granted. Pretrial motions shall be filed on or before March 22, 2021.
        2. Defendant’s UNOPPOSED MOTION TO CONTINUE TRIAL [40] is granted. The jury trial
scheduled for June 15, 2021, as to Jesse Neri, and Oswaldo Neri is cancelled, and shall be rescheduled
upon the expiration of the March 22, 2021, pretrial motion filing deadline.
        3. The ends of justice have been served by granting such motion and outweigh the interests of the
public and the defendant in a speedy trial. The additional time arising as a result of the granting of the
motion, i.e., the time between February 22, 2021, and March 22, 2021, shall be deemed excludable time
in any computation of time under the requirement of the Speedy Trial Act for the reason defendant's
counsel required additional time to adequately prepare the case, taking into consideration due diligence of
counsel, and the novelty and complexity of this case. The failure to grant additional time might result in a
miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B).
        Dated this 23rd day of February, 2021.

                                                           BY THE COURT:

                                                           s/ Susan M. Bazis
                                                           United States Magistrate Judge
